     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 1 of 7 PageID #: 1



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE

U.S. WIND, INC.                                       *
401 East Pratt St, Suite 1810
Baltimore, MD 21202                                   *

                        Plaintiff                     *

v.                                                    *       Civil Action No.:

GREAT WHITE, her engines,                             *
tackle, equipment, and other
appurtenances, etc., in rem                           *

and                                                   *

ALL COAST, LLC                                        *
151 Southpark Road
Lafayette, Louisiana 70508, in personam               *

and                                                   *

INTERMOOR, INC.                                       *
900 Threadneedle Street, Suite 300
Houston, Texas 77079, in personam                     *

                        Defendants                    *

*            *          *       *      *      *       *       *      *       *       *      *       *

                                    VERIFIED COMPLAINT FOR ARREST

             Plaintiff U.S. Wind, Inc. (“U.S. Wind”), by and through its undersigned attorneys, sues

Liftboat GREAT WHITE, her engines, tackle, equipment, and other appurtenances, etc., in rem,

All Coast, LLC, in personam, and InterMoor, Inc., in personam, and for its Complaint, states as

follows:

             1.         This is a cause within the admiralty and maritime jurisdiction of this Court,

pursuant to 28 U.S.C. §1333, and is an admiralty and maritime claim within the meaning of Rule


35986871.3 10/04/2019
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 2 of 7 PageID #: 2



9(h) of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims.

                                                     PARTIES

             2.         Plaintiff U.S. Wind is a corporation organized under the laws of the State of

Massachusetts with its principal place of business in Boston, Massachusetts.

             3.         The Class 250 Liftboat GREAT WHITE is a mono-hull vessel duly registered

under the laws of United States, and it is owned by Defendant All Coast, LLC (“All Coast”).

The GREAT WHITE is now, or will be during the pendency of this action, within the admiralty

and maritime jurisdiction of this Honorable Court.

             4.         Defendant All Coast is a Louisiana limited liability corporation with its principal

place of business located in Lafayette, Louisiana. In addition to being the owner of the GREAT

WHITE, All Coast was also a subcontractor for the installation of a meteorological tower (“Met

Tower”) on behalf of U.S. Wind.

             5.         Defendant InterMoor, Inc. (“InterMoor”) is a corporation with its principal place

of business located in Houston, Texas. Intermoor was the “Prime” contractor for the installation

of the Met Tower on behalf of U.S. Wind.

                                          NATURE OF THE ACTION

             6.         This is an action primarily seeking the return of property owned by Plaintiff that

was provided to the GREAT WHITE as a necessary for the voyage and project that was being

undertaken, Defendants then affixed U.S. Wind’s property to the GREAT WHITE for the very

purpose of using said property when installing the Met Tower. Despite repeated and explicit

demands, the Vessel and its owner have refused to return said property in Delaware and are

presently wrongfully detaining said property. The GREAT WHITE is currently anchored in

35986871.3 10/04/2019
                                                        -2-
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 3 of 7 PageID #: 3



Delaware waters just off the coast of Big Stone Beach in the lower Delaware Bay, but

Defendants are threatening to set sail from Delaware waters imminently.

                                          FACTUAL BACKGROUND

             7.         U.S. Wind is building an Offshore Wind Farm off the coast of Ocean City,

Maryland. Specifically, in 2014, U.S. Wind bid on and was awarded two leases known as the

Maryland Wind Energy Area offshore of Ocean City, Maryland by the Bureau of Ocean Energy

Management (BOEM). Combined, the leases cover more than 85,000 acres and provide enough

renewable wind energy to generate more than 750MW of offshore wind electricity.

             8.         Development of this major renewable energy project is ongoing. As a prerequisite

to continue with the development of the project, U.S. Wind must install a Met Tower to monitor

the wind patterns in the area in order to construct a viable Offshore Wind Farm.

             9.         Without a Met Tower in place to monitor conditions, the planned Offshore Wind

Farm cannot go forward, and without a Met Tower to provide the proof of concept needed, the

financing for the project may be imperiled.

             10.        The Met Tower was custom ordered and custom built to U.S. Wind’s

specifications for use in this particular geographical area pursuant to a contractual arrangement

with a non-party Louisiana based company that was entered into on March 6, 2018.

             11.        Over the course of several months, the custom Met Tower was built at a total cost

of just over $3.2 million.

             12.        In addition to the Met Tower, U.S. Wind also owns other, necessary equipment

for the installation and on-time completion of the project. One such piece of equipment is an

“Alignment Frame,” whose primary purpose is to assist the GREAT WHITE in installing the

Met Tower.

35986871.3 10/04/2019
                                                       -3-
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 4 of 7 PageID #: 4



             13.        The Alignment Frame is owned by U.S. Wind and was provided to the GREAT

WHITE and the Defendants as a “necessary” for the voyage and project that was being

undertaken. The Defendants then affixed the Alignment Frame to the GREAT WHITE with the

specific intent of using it to help install the Met Tower.

             14.        The Alignment Frame is a necessary installation component for the Met Tower.

             15.        The Alignment Frame was affixed to the Great White on or about August 9, 2019,

and remains there.

             16.        At all relevant times, U.S. Wind has had title to and exclusive ownership rights to

the Alignment Frame and the Met Tower.

             17.        U.S. Wind and its Prime Contractor, Intermoor, recently reached an impasse as to

Intermoor’s continued involvement with the project, and, in particular, with the installation of the

Met Tower. As a result, notices of termination were provided pursuant to the operative contract

between Intermoor and U.S. Wind. Those notices were tendered to Intermoor on September 26,

2019, and absent a change in circumstances the contract will be terminated effective October 6,

2019. An exhibit to the prime contract expressly contemplates the retention of the Defendants

and other parties as subcontractors through direct contracts with Intermoor.

             18.        U.S. Wind and its counsel have made multiple requests to recover the Alignment

Frame from the GREAT WHITE and/or the other Defendants.

             19.        In particular, U.S. Wind contacted the CEO of Defendant All Coast, the owner of

the GREAT WHITE, and requested the return of the Alignment Frame before the GREAT

WHITE departs from the Delaware Bay. All Coast’s CEO refused that request and, instead,

instructed U.S. Wind and its counsel to direct its request “to the Charterer of the vessel,

Intermoor.”

35986871.3 10/04/2019
                                                        -4-
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 5 of 7 PageID #: 5



             20.        U.S. Wind also requested the assistance of Intermoor in seeking the return of the

Alignment Frame, but thus far have not received any definitive response from Intermoor

regarding its willingness to assist with returning the Alignment Frame or to otherwise instruct the

other Defendants to return the Alignment Frame to U.S. Wind.

             21.        The refusal of the GREAT WHITE and the other Defendants to return the

Alignment Frame in a timely manner, despite repeated requests, amounts to a wrongful detention

and constructive conversion of the Alignment Frame.

                                               MARITIME LIEN

             22.        U.S. Wind has a maritime lien on the GREAT WHITE for the provision of

necessaries pursuant to 46 U.S.C. §§31341 and 31342, and it is entitled to a judgment against

said vessel in the amount of its claim, with interest and costs.

             23.        Furthermore, U.S. Wind has a maritime lien on the GREAT WHITE as a result of

the maritime torts of constructive conversion and wrongful detention being committed by the

GREAT WHITE and by the other noted Defendants.

             WHEREFORE, Plaintiff U.S. Wind, Inc. demands:

                        (a)    That process in rem and a warrant for the arrest of the GREAT WHITE,

her engines, tackle, equipment, and other appurtenances, etc., issue in due form of law, in

accordance with the practices of this Court, with notice to all persons, and that all persons

claiming any interest therein be cited to appear and answer the matters aforesaid;

                        (b)    That the claims of U.S. Wind be adjudged to be maritime liens on the

GREAT WHITE, her engines, tackle, equipment, and other appurtenances, etc., and that a

judgment be entered in favor of U.S. Wind and against the GREAT WHITE, her engines, tackle,



35986871.3 10/04/2019
                                                       -5-
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 6 of 7 PageID #: 6



equipment, and other appurtenances, etc., for the amount of said claims, with interest, costs, and

attorney fees;

                        (c)   That Defendants All Coast, LLC and Intermoor, Inc. be required to appear

and answer all and singularly the matters aforesaid and that the Plaintiff may have a judgment for

the amount of its damages with interest and costs.

                        (d)   That the GREAT WHITE, her engines, tackle, equipment, and other

appurtenances, etc., be condemned and sold to pay all sums awarded to U.S. Wind; and

                        (e)   That U.S. Wind have and recover such other and further relief as the

justice of this cause may require.


                                                    SAUL EWING ARNSTEIN & LEHR LLP

                                                    By: /s/ James D. Taylor
                                                    James D. Taylor, Jr., Esquire (#4009)
                                                    1201 N. Market Street
                                                    Suite 2300
                                                    Wilmington, Delaware 19899
                                                    (302) 421-6863
                                                    Jim.taylor@saul.com

                                                    Attorneys for Plaintiff, U.S. Wind, Inc.




35986871.3 10/04/2019
                                                      -6-
     Case 1:19-cv-01873-UNA Document 1 Filed 10/04/19 Page 7 of 7 PageID #: 7




                                      Of Counsel (Admission Pro Hac Vice pending):
                                      Earl Adams, Jr., Esquire
                                      Saul Ewing Arnstein & Lehr LLP
                                      1919 Pennsylvania Avenue N. W.
                                      Suite 550
                                      Washington, DE 20006-3434
                                      earl.adams@saul.com

                                      Toyja E. Kelly
                                      Saul Ewing Arnstein & Lehr LLP
                                      500 East Pratt Street
                                      Suite 900
                                      Baltimore, MD 21202-3133
                                      Toyja.Kelley@saul.com


                                      Of Counsel (Admission Pro Hac Vice Pending):
                                      Alexander M. Giles, Esquire
                                      Imran O. Shaukat, Esquire
                                      Semmes, Bowen & Semmes
                                      25 S. Charles Street, Suite 1400
                                      Baltimore, Maryland 21201
                                      (410) 539-5040
                                      (410) 539-5223 (fax)
                                      agiles@semmes.com
                                      ishaukat@semmes.com




35986871.3 10/04/2019
